          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 1 of 35




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     1990 North California Boulevard, Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           ykrivoshey@bursor.com
 6   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 7   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133
 8   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 9   E-Mail: scott@bursor.com
10   Attorneys for Plaintiff
11
12
                                UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
15
     IAN CARISI, individually and on behalf of all    Case No.
16   others similarly situated,
17                                       Plaintiff,   CLASS ACTION COMPLAINT
18          v.
                                                      JURY TRIAL DEMANDED
19   EVENTS AND ADVENTURES CALIFORNIA
     and ADVENTURES NORTHWEST, INC.
20
                                      Defendants.
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT
          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 2 of 35




 1        Plaintiff Ian Carisi (“Plaintiff”) brings this action on behalf of himself and all others similarly
 2   situated against Defendants Events and Adventures California and Adventures Northwest, Inc.

 3   (“Defendants”). Plaintiff makes the following allegations pursuant to the investigation of his
 4   counsel and based upon information and belief, except as to the allegations specifically pertaining
 5   to himself, which are based on personal knowledge.
 6                         FACTS COMMON TO ALL CAUSES OF ACTION
 7          1.      Defendants Events and Adventures California and Adventures Northwest, Inc. have
 8   made the unconscionable decision to keep charging its tens of thousands of customers monthly
 9   membership fees while cancelling 100 percent of their in-person “events and adventures” as the
10   novel coronavirus, COVID-19, rages throughout the world and the United States economy has
11   gone into a deep recession.
12          2.      Defendants operate a members-only “singles” event company that hosts and
13   organizes in person events for singles looking to meet other singles in person through group
14   outings - such as, e.g., white water rafting or wine tasting. Both Defendants do business as “Events
15   and Adventures.” As the d/b/a implies, the entire premise of Events and Adventures is to host
16   events where members can meet in person, as opposed to other singles meet-up services that
17   connect members virtually. For instance, before Defendants cancelled all of their in person events,
18   the main page of Defendants’ website summed up their business as follows:
19               Get Out. Have Fun. Meet Someone!
20               Meet a Community of Dynamic Singles and Get Together for Group
                 Social Events
21
                 We’re an invitation-only social club for singles like you that want to live
22               life to the fullest. Why stay home or chance online matchups when you
                 can join Events & Adventures?
23
                 In a group, there’s no pressure, everyone relaxes, and you can be yourself.
24               Each month is packed with over 30 great events of all kinds – from casual
                 hangouts to local adventures to world travel.
25
                 We meet all our prospective members in person, and becoming a member
26               is very simple. First, just fill out the form! Next, you’ll schedule a time to
27
28

     CLASS ACTION COMPLAINT                                                                                 1
            Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 3 of 35



                    meet us at our local office and learn more about the club. After we meet
 1                  with you in person, you can become a member and start enjoying events!1
 2             3.      When prospective members wanted to proceed with an application, Defendants’

 3   website reinforced that the sole purpose of signing up was to meet people in person, stating:
 4                  Don’t spend another weekend on the couch with Netflix or commenting on
                    your friends’ social media posts. It’s a New Year! New friends! Make your
 5                  2020 New Year’s resolution to join Events & Adventures! We are an
                    invitation-only club of people like you spending time together and having
 6                  fun. Let Events & Adventures do all the work for you. Make 2020 the year
                    you get out, have fun, and maybe mee that special someone!2
 7
               4.      Defendants’ public facing advertising, such as its website, was filled with pictures
 8
     of purported members outside or in social outings.
 9
               5.      Defendant Adventures Northwest, Inc., d/b/a Events and Adventures operates in 12
10
     cities nationwide, including in San Francisco, CA. Defendant Events and Adventures California is
11
     the California subsidiary of Defendant Adventures Northwest, Inc., also d/b/a as Events and
12
     Adventures operates in California. Although separate entities on paper, the two entities operate as
13
     one, as Defendant Events and Adventures California is the agent of Adventures Northwest, Inc.
14
     and both Defendants are alter egos of one another, even doing business under one name – Events
15
     and Adventures. Defendant Adventures Northwest, Inc. has enforced the decision for its alter egos
16
     and subsidiaries, including Defendant Events and Adventures California, to continue charging its
17
     members monthly fees even though Defendants have cancelled all in person events.
18
               6.      To become a member at Events and Adventures and partake in their events,
19
     customers are required to sign up for a contract for a set period of time either to be paid in full at
20
     the time of activation or to be paid monthly. Prospective members are forced to provide
21
     Defendants with their credit card, debit card, or bank account information such that Defendants can
22
     and do charge members automatically at set times every month. Monthly fees are significant, and
23
     can reach nearly $200 per month.
24
               7.      Beginning in the middle of March, 2020, cities and states around the country started
25
     issuing “shelter in place” orders, effectively barring Defendants from hosting any in person events.
26
27   1
         See Exhibit 1.
     2
         See Exhibit 2.
28
     CLASS ACTION COMPLAINT                                                                                   2
          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 4 of 35




 1   For instance, California issued a state-wide shelter in place order on March 19, 2020, meaning that
 2   Defendants could not host any events for California members.3 However, Defendants continued

 3   charging their tens of thousands of members monthly fees – at full price. Defendants are able to
 4   unilaterally charge its tens of thousands of customers monthly fees without their consent, as it is in
 5   possession of its customers’ debit card, credit card, or bank information. Thus, Defendants have
 6   made the deliberate decision to bilk their customers out of millions of dollars while not providing
 7   the sole services its members signed up and contracted to pay for – in person events. For instance,
 8   Defendants claim to have 40,000 members nationwide. Plaintiff’s monthly dues are $170.00 per
 9   month. At that rate, Defendants will have fraudulently scammed its customers out of roughly $6.8
10   million per month while not providing its customers with the sole reason they signed up for
11   membership – to attend in person events.
12          8.      Plaintiff seeks relief in this action individually, and on behalf of all of Defendants’
13   customers nationwide that have paid or were charged fees while Defendants were not hosting in
14   person events in the customers’ area for Defendants’ violations of the California Consumer Legal
15   Remedies Act (“CLRA”), Civil Code §§ 1750, et seq., Unfair Competition Law (“UCL”), Bus. &
16   Prof. Code §§ 17200, et seq., False Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et
17   seq., for breach of express warranties, negligent misrepresentation, fraud, unjust enrichment,
18   money had and received, conversion, and breach of contract.
19                                                 PARTIES
20          9.      Plaintiff Ian Carisi is a citizen of California, residing in Hayward. Mr. Carisi is a
21   current member of Events and Adventures, paying $170.00 per month. Since the middle of March
22   2020, Defendants have not made available any in person events in California. However,
23   Defendants have continued charging Plaintiff electronically, and, upon inquiry, have
24   communicated to Plaintiff that Defendants will bill Plaintiff again for the month of April. Further,
25   Defendants have not refunded Plaintiff any part of his monthly fee for the duration of time that
26   Defendants have not made any in person events available. Plaintiff signed up for Defendants’
27   3
       See https://www.kqed.org/science/1959566/california-gov-gavin-newsom-orders-state-to-shelter-
     in-place (last accessed 4/2/2020).
28
     CLASS ACTION COMPLAINT                                                                                 3
          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 5 of 35




 1   membership with the belief and on the basis that he would have access to in person events hosted
 2   by Events and Adventures. Indeed, the contract Plaintiff and Defendant Events and Adventures

 3   California executed on December 27, 2019, which, on information and belief, contains the same
 4   relevant material terms as all of Defendants’ contracts with its customers nationwide, states:
 5               E&A will make available to you, as a Member of E&A, a minimum of fifteen
                 (15) activities or event each month provided you continue to pay your
 6               Monthly Dues and remain eligible. Events will be announced in our
                 newsletter or by other means and materials. You will generally have a chance
 7               to sign up for these activities or events on a first come, first served basis. You
                 understand that not all events and activities will always have enough
 8               openings for all Members who wish to take part. The selection of activities
                 sponsored by E&A shall be made by E&A, at its’ sole discretion. You
 9               understand that some events require that you pay additional costs to partake
                 in certain activities, either in advance at the time you register for the activity,
10               or upon arrival at the event. You pay market price (often with market based
                 discounts) to attend most events.
11               …
                 … Payment of dues entitles you to notification of upcoming events and
12               attendance rights at events per your membership.
13   As discussed above, Defendants did not provide Plaintiff with access or ability to attend any in
14   person events once “shelter in place” orders were issued, and, further, Defendants have continued
15   billing Plaintiff and have not issued a refund.
16          10.       Plaintiff would not have paid for the membership, or would not have paid for it on
17   the same terms, had he known that he would not have access to any of Defendants’ in person
18   events and activities. Plaintiff continues to face imminent harm, as Defendants continue charging
19   their customers monthly fees while not hosting in person events.
20          11.       Defendant Events and Adventures California is a California corporation, that lists its
21   entity address in Gilbert, Arizona on the California Secretary of State’s website. However,
22   Defendant Events and Adventures California and Adventures Northwest, Inc. are headquartered in
23   Washington State. Defendant Events and Adventures California entered into the contract with
24   Plaintiff for the provision of in person events, and has continued charging Plaintiff and refused to
25   issue refunds despite the fact that it has not been providing in person events during the COVID-19
26   outbreak.
27
28
     CLASS ACTION COMPLAINT                                                                              4
          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 6 of 35




 1            12.   Defendant Adventures Northwest, Inc. is a Washington corporation, that lists its
 2   entity address on the Washington Secretary of State’s website at the same address in Gilbert,

 3   Arizona as Defendant Events and Adventures California. However, like Defendant Events and
 4   Adventures California, Defendant Adventures Northwest, Inc. is headquartered in Washington
 5   State.
 6                                     JURISDICTION AND VENUE
 7            13.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
 8   because this case is a class action where the aggregate claims of all members of the proposed class
 9   are in excess of $5,000,000, exclusive of interest and costs, and most members of the proposed
10   nationwide class are citizens of states different from the states of Defendants.
11            14.   This Court has general jurisdiction over Defendants because they conduct
12   substantial business within California such that Defendants have significant, continuous, and
13   pervasive contacts with the State of California.
14            15.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the challenged
15   fee practices have been committed in this District, and because Plaintiff resides and suffered the
16   alleged harm in this District.
17                            CLASS REPRESENTATION ALLEGATIONS
18            16.   Plaintiff brings this action as a class action under Federal Rule of Civil Procedure 23
19   on behalf of a Class consisting of all persons in the United States who were charged fees for a
20   period in which Defendants did not provide in person events.
21            17.   Plaintiff also seek to represent a subclass defined as all members of the Class who
22   are California residents (the “California Subclass”).
23            18.   Plaintiff reserves the right to amend or modify the Class definition with greater
24   specificity or further division into subclasses or limitation to particular issues as discovery and the
25   orders of this Court warrant.
26
27
28
     CLASS ACTION COMPLAINT                                                                               5
           Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 7 of 35




 1           19.    Excluded from the Class are the Defendants, the officers and directors of the
 2   Defendants at all relevant times, members of its immediate families and their legal representatives,

 3   heirs, successors or assigns and any entity in which Defendants have or had a controlling interest.
 4           20.    Plaintiff is a member of the Class and California Subclass he seeks to represent.
 5           21.    Defendants have thousands of customers nationwide that have paid or were charged
 6   fees while Defendants did not host any in person events. Accordingly, members of the Class are so
 7   numerous that their individual joinder herein is impracticable. The precise number of Class
 8   members and their identities are unknown to Plaintiff at this time but may be determined through
 9   discovery. Class members may be notified of the pendency of this action by mail and/or
10   publication through the distribution records of Defendants.
11           22.    Common questions of law and fact exist as to all Class members and predominate
12   over questions affecting only individual Class members. Common legal and factual questions
13   include, but are not limited to whether Defendants has breached their contract with their customers
14   and whether their actions are fraudulent and unlawful.
15           23.    The claims of the named Plaintiff are typical of the claims of the Class in that the
16   named Plaintiff was exposed to Defendants’ false and misleading advertising and was charged
17   membership fees despite not having access to any in person events or activities, and suffered losses
18   as a result.
19           24.    Plaintiff is an adequate representative of the Class because Plaintiff’s interests do
20   not conflict with the interests of the Class members Plaintiff seek to represent, Plaintiff has retained
21   competent counsel experienced in prosecuting class actions, and Plaintiff intends to prosecute this
22   action vigorously. The interests of Class members will be fairly and adequately protected by
23   Plaintiff and his counsel.
24           25.    The class mechanism is superior to other available means for the fair and efficient
25   adjudication of the claims of the Class members. Each individual Class member may lack the
26   resources to undergo the burden and expense of individual prosecution of the complex and
27   extensive litigation necessary to establish Defendants’ liability. Individualized litigation increases
28
     CLASS ACTION COMPLAINT                                                                                 6
          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 8 of 35




 1   the delay and expense to all parties and multiplies the burden on the judicial system presented by
 2   the complex legal and factual issues of this case. Individualized litigation also presents a potential

 3   for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
 4   management difficulties and provides the benefits of single adjudication, economy of scale, and
 5   comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment
 6   of the liability issues will ensure that all claims and claimants are before this Court for consistent
 7   adjudication of the liability issues.
 8                                               COUNT I
                         Violation of California’s Consumers Legal Remedies Act,
 9                                 California Civil Code §§ 1750, et seq.
                                          (Injunctive Relief Only)
10
             26.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
11
     paragraphs of this complaint.
12
             27.     Plaintiff brings this claim individually and on behalf of members of the proposed
13
     Class against Defendants. Plaintiff also brings this claim individually and on behalf of members of
14
     the proposed California Subclass against Defendants.
15
             28.     Plaintiff and Class members are consumers who paid fees to attend Defendants’
16
     events for personal, family or household purposes. Plaintiff and the Class are “consumers” as that
17
     term is defined by the CLRA in Cal. Civ. Code § 1761(d).
18
             29.     Defendants’ provision of in person events that Plaintiff and Class members paid for
19
     was a “service” within the meaning of Cal. Civ. Code § 1761(b).
20
             30.     Defendants’ actions, representations, and conduct have violated, and continue to
21
     violate the CLRA, because they extend to transactions that intended to result, or which have
22
     resulted in, the sale of services to consumers.
23
             31.     Defendants’ advertising that its customers would be able to attend in person events
24
     upon paying a membership fee is false and misleading to a reasonable consumer, including
25
     Plaintiff, because Defendants in fact stopped providing in person events while continuing to charge
26
     its customers the full price of membership.
27
28
     CLASS ACTION COMPLAINT                                                                                   7
          Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 9 of 35




 1          32.      California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5), prohibits
 2   “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,

 3   benefits, or quantities which they do not have or that a person has a sponsorship, approval, status,
 4   affiliation, or connection which he or she does not have.” By engaging in the conduct set forth
 5   herein, Defendants violated and continue to violate Section 1770(a)(5) of the CLRA, because
 6   Defendants’ conduct constitutes unfair methods of competition and unfair or fraudulent acts or
 7   practices, in that Defendants misrepresent the particular characteristics, benefits and quantities of
 8   the services.
 9          33.      Cal. Civ. Code § 1770(a)(7) prohibits representing that goods or services are of a
10   particular standard, quality, or grade, or that goods are of a particular style or model, if they are of
11   another. By engaging in the conduct set forth herein, Defendants violated and continue to violate
12   Section 1770(a)(7) of the CLRA, because Defendants’ conduct constitutes unfair methods of
13   competition and unfair or fraudulent acts or practices, in that Defendants misrepresent the
14   particular standard, quality or grade of the services.
15          34.      Cal. Civ. Code § 1770(a)(9) further prohibits “[a]dvertising goods or services with
16   intent not to sell them as advertised.” By engaging in the conduct set forth herein, Defendants
17   violated and continues to violate Section 1770(a)(9), because Defendants’ conduct constitutes
18   unfair methods of competition and unfair or fraudulent acts or practices, in that Defendants
19   advertised services with the intent not to sell the services as advertised.
20          35.      Plaintiff and the Class acted reasonably when they purchased Defendants’
21   membership on the belief that Defendants’ representations were true and lawful.
22          36.      Plaintiff and the Class suffered injuries caused by Defendants because (a) they
23   would not have purchased or paid for Defendants’ memberships absent Defendants’
24   representations and omission of a warning that they would continue charging customers while all in
25   person events were unavailable; (b) they would not have purchased memberships on the same
26   terms absent Defendants’ representations and omissions; (c) they paid a price premium for
27
28
     CLASS ACTION COMPLAINT                                                                                  8
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 10 of 35




 1   Defendants’ membership based on Defendants’ misrepresentations and omissions; and (d)
 2   Defendants’ memberships did not have the characteristics, benefits, or quantities as promised.

 3           37.    Under California Civil Code § 1780(a), Plaintiff and members of the Class seek
 4   injunctive and equitable relief for Defendants’ violations of the CLRA. Plaintiff has mailed an
 5   appropriate demand letter consistent with California Civil Code § 1782(a). If Defendants fail to
 6   take corrective action within 30 days of receipt of the demand letter, Plaintiff will amend his
 7   complaint to include a request for damages as permitted by Civil Code § 1782(d).
 8           38.    Wherefore, Plaintiff seeks injunctive and equitable relief for these violations of the
 9   CLRA.
10                                             COUNT II
                           Violation of California’s Unfair Competition Law,
11                       California Business & Professions Code §§ 17200, et seq.
12           39.    Plaintiff hereby incorporates by reference the allegations contained in all preceding
13   paragraphs of this complaint.
14           40.    Plaintiff brings this claim individually and on behalf of the members of the
15   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
16   members of the proposed California Subclass against Defendants.
17           41.    Defendants are subject to California’s Unfair Competition Law, Cal. Bus. & Prof.
18   Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and
19   include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or
20   misleading advertising ….”
21           42.    Defendants’ advertising that its customers would be able to attend in person events
22   upon paying a membership fee is false and misleading to a reasonable consumer, including
23   Plaintiff, because Defendants in fact stopped providing in person events while continuing to charge
24   its customers the full price of membership.
25           43.    Defendants’ business practices, described herein, violated the “unlawful” prong of
26   the UCL by violating the CLRA and the FAL and other applicable law as described herein.
27
28
     CLASS ACTION COMPLAINT                                                                              9
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 11 of 35




 1          44.     Defendants’ business practices, described herein, violated the “unfair” prong of the
 2   UCL in that their conduct is substantially injurious to consumers, offends public policy, and is

 3   immoral, unethical, oppressive, and unscrupulous, as the gravity of the conduct outweighs any
 4   alleged benefits. Defendants’ advertising and their charging of membership fees while in person
 5   events are not available is of no benefit to consumers.
 6          45.     Defendants violated the fraudulent prong of the UCL by misleading Plaintiff and the
 7   Class to believe that they would only be charged fees when they would have access to Defendants’
 8   in person events.
 9          46.     Plaintiff and the Class acted reasonably when they signed up for memberships based
10   on the belief that they would only be charged fees when Defendants offer in person events.
11          47.     Plaintiff and the Class lost money or property as a result of Defendants’ UCL
12   violations because (a) they would not have purchased or paid for Defendants’ memberships absent
13   Defendants’ representations and omission of a warning that they would continue charging
14   customers while all in person events were unavailable; (b) they would not have purchased
15   memberships on the same terms absent Defendants’ representations and omissions; (c) they paid a
16   price premium for Defendants’ membership based on Defendants’ misrepresentations and
17   omissions; and (d) Defendants’ memberships did not have the characteristics, benefits, or quantities
18   as promised.
19                                              COUNT III
                             Violation of California’s False Advertising Law,
20                       California Business & Professions Code §§ 17500, et seq.
21          48.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
22   paragraphs of this complaint.
23          49.     Plaintiff brings this claim individually and on behalf of the members of the
24   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
25   the members of the proposed California Subclass against Defendants.
26          50.     California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,
27   makes it “unlawful for any person to make or disseminate or cause to be made or disseminated
28
     CLASS ACTION COMPLAINT                                                                             10
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 12 of 35




 1   before the public in this state, ... in any advertising device ... or in any other manner or means
 2   whatever, including over the Internet, any statement, concerning ... personal property or services,

 3   professional or otherwise, or performance or disposition thereof, which is untrue or misleading and
 4   which is known, or which by the exercise of reasonable care should be known, to be untrue or
 5   misleading.”
 6             51.   Defendants engaged in a scheme of charging customers full monthly membership
 7   fees while they did not provide in person events. Defendants’ advertising and marketing of its
 8   services misrepresented and/or omitted the true content and nature of Defendants’ services.
 9   Defendants’ advertisements and inducements were made in California and nationwide and come
10   within the definition of advertising as contained in Bus. & Prof. Code § 17500, et seq. in that the
11   promotional materials were intended as inducements to purchase memberships, and are statements
12   disseminated by Defendants to Plaintiff and Class members. Defendants knew that these
13   statements were unauthorized, inaccurate, and misleading.
14             52.   Defendants’ advertising that its customers would be able to attend in person events
15   upon paying a membership fee is false and misleading to a reasonable consumer, including
16   Plaintiff, because Defendants in fact stopped providing in person events while continuing to charge
17   its customers the full price of membership.
18             53.   Defendants violated § 17500, et seq. by misleading Plaintiffs and the Class to
19   believe that they would be charged fees only when they have access to Defendants’ in person
20   events.
21             54.   Defendants knew or should have known, through the exercise of reasonable care
22   that its advertising of charging members fees for the provision of in person events is false and
23   misleading. Further, Defendants knew or should have known that it was breaching its contracts
24   with its customers and fraudulently charging fees when it continued charging fees while not
25   providing in person events.
26             55.   Plaintiff and the Class lost money or property as a result of Defendants’ FAL
27   violation because (a) they would not have purchased or paid for Defendants’ memberships absent
28
     CLASS ACTION COMPLAINT                                                                               11
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 13 of 35




 1   Defendants’ representations and omission of a warning that they would continue charging
 2   customers while all in person events were unavailable; (b) they would not have purchased

 3   memberships on the same terms absent Defendants’ representations and omissions; (c) they paid a
 4   price premium for Defendants’ membership based on Defendants’ misrepresentations and
 5   omissions; and (d) Defendants’ memberships did not have the characteristics, benefits, or quantities
 6   as promised.
 7                                              COUNT IV
                                        Breach of Express Warranty
 8
            56.     Plaintiff hereby incorporate by reference the allegations contained in all preceding
 9
     paragraphs of this complaint.
10
            57.     Plaintiff brings this claim individually and on behalf of the members of the
11
     proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
12
     the members of the proposed California Subclass against Defendants.
13
            58.     In connection with the sale of memberships, Defendants issue an express warranty
14
     that members will have access to in person events.
15
            59.     Defendants’ affirmation of fact and promise in Defendants’ marketing, contracts,
16
     and signage became part of the basis of the bargain between Defendants and Plaintiff and Class
17
     members, thereby creating express warranties that the services would conform to Defendants’
18
     affirmation of fact, representations, promise, and description.
19
            60.     Defendants breached their express warranty because Defendants continued charging
20
     members full price while not providing in person events.
21
            61.     Plaintiff and the Class members were injured as a direct and proximate result of
22
     Defendants’ breach because: (a) they would not have purchased or paid for Defendants’
23
     memberships absent Defendants’ representations and omission of a warning that they would
24
     continue charging customers while all in person events were unavailable; (b) they would not have
25
     purchased memberships on the same terms absent Defendants’ representations and omissions; (c)
26
     they paid a price premium for Defendants’ membership based on Defendants’ misrepresentations
27
28
     CLASS ACTION COMPLAINT                                                                            12
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 14 of 35




 1   and omissions; and (d) Defendants’ memberships did not have the characteristics, benefits, or
 2   quantities as promised.

 3                                              COUNT V
                                        Negligent Misrepresentation
 4
            62.     Plaintiff hereby incorporate by reference the allegations contained in all preceding
 5
     paragraphs of this complaint.
 6
            63.     Plaintiff bring this claim individually and on behalf of the members of the proposed
 7
     Class against Defendants. Plaintiff also brings this claim individually and on behalf of the
 8
     members of the proposed California Subclass against Defendants.
 9
            64.     As discussed above, Defendants misrepresented that they would provide in person
10
     events to members. However, Defendants in fact charged full price for monthly memberships even
11
     when it did not provide any in person events.
12
            65.     At the time Defendants made these representations, Defendants knew or should
13
     have known that these representations were false or made them without knowledge of their truth or
14
     veracity.
15
            66.     At an absolute minimum, Defendants negligently misrepresented and/or negligently
16
     omitted material facts about its memberships and services.
17
            67.     The negligent misrepresentations and omissions made by Defendants, upon which
18
     Plaintiff and Class members reasonably and justifiably relied, were intended to induce and actually
19
     induced Plaintiff and Class members to purchase Defendants’ memberships.
20
            68.     Plaintiff and Class members would not have purchased Defendants’ memberships,
21
     or would not have purchased the services on the same terms, if the true facts had been known.
22
            69.     The negligent actions of Defendants caused damage to Plaintiff and Class members,
23
     who are entitled to damages and other legal and equitable relief as a result.
24
                                                  COUNT VI
25                                                  Fraud
26          70.     Plaintiff hereby incorporate by reference the allegations contained in all preceding
27   paragraphs of this complaint.
28
     CLASS ACTION COMPLAINT                                                                           13
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 15 of 35




 1          71.     Plaintiff brings this claim individually and on behalf of the members of the
 2   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of

 3   the members of the proposed California Subclass against Defendants.
 4          72.     As discussed above, Defendants misrepresented that they would provide in person
 5   events. However, Defendants in fact charged full price for monthly memberships even though they
 6   provided no in person events. These misrepresentations and omissions were made with knowledge
 7   of their falsehood.
 8          73.     The misrepresentations and omissions made by Defendants, upon which Plaintiff
 9   and Class members reasonably and justifiably relied, were intended and actually induced Plaintiff
10   and Class members to buy Defendants’ memberships.
11          74.     The fraudulent actions of Defendants caused damage to Plaintiff and Class
12   members, who are entitled to damages and other legal and equitable relief as a result.
13                                             COUNT VII
                                             Unjust Enrichment
14
            75.     Plaintiff hereby incorporate by reference the allegations contained in all preceding
15
     paragraphs of this complaint.
16
            76.     Plaintiff brings this claim individually and on behalf of the members of the
17
     proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
18
     the members of the proposed California Subclass against Defendants.
19
            77.     Plaintiff and members of the Class conferred benefits on Defendants by paying, and
20
     being charged, membership fees while Defendants did not provide any in person events.
21
            78.     Defendants have knowledge of such benefits.
22
            79.     Defendants have been unjustly enriched in retaining the revenues derived from
23
     Plaintiff and Class members’ membership fees. Retention of those moneys under these
24
     circumstances is unjust and inequitable because Defendants are charging its customers full price
25
     while not providing any in person events. These misrepresentations and charges caused injuries to
26
     Plaintiffs and members of the Class because they would not have paid Defendants’ membership
27
     fees had the true facts been known.
28
     CLASS ACTION COMPLAINT                                                                           14
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 16 of 35




 1          80.     Because Defendants’ retention of the non-gratuitous benefits conferred on them by
 2   Plaintiff and members of the Class is unjust and inequitable, Defendants must pay restitution to

 3   Plaintiff and members of the Class for their unjust enrichment, as ordered by the Court.
 4                                           COUNT VIII
                                         Money Had and Received
 5
            81.     Plaintiff hereby incorporate by reference the allegations contained in all preceding
 6
     paragraphs of this complaint.
 7
            82.     Plaintiff brings this claim individually and on behalf of the members of the
 8
     proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
 9
     the members of the proposed California Subclass against Defendants.
10
            83.     Defendants received money in the form of membership fees that was intended to be
11
     used for the benefit of Plaintiff and the Class, those membership fees were not used for the benefit
12
     of Plaintiff and the Class, and Defendants have not given back or refunded the wrongfully obtained
13
     money and membership fees to Plaintiff and the Class.
14
            84.     Defendants obtained money in the form of membership fees that was intended to be
15
     used to provide access to in person events to Plaintiff and the Class. However, Defendants have
16
     retained all of the membership fees while not providing any in person events.
17
                                                 COUNT IX
18                                               Conversion
19          85.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
20   paragraphs of this complaint.
21          86.     Plaintiff brings this claim individually and on behalf of the members of the
22   proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
23   the members of the proposed California Subclass against Defendants.
24          87.     Plaintiff and members of the Class had a right to retain their membership fees while
25   Defendants did not provide access to in person events; Defendants intentionally charged Plaintiff’s
26   and Class members’ debit and credit cards in the full amount of the monthly membership fees
27   while Defendants did not offer in person events; Plaintiff and Class members did not consent to
28
     CLASS ACTION COMPLAINT                                                                             15
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 17 of 35




 1   Defendants’ charging of their debit and credit cards while Defendants did not provide access to in
 2   person events; Plaintiff and Class members were harmed through Defendants’ charging of their

 3   debit and credit cards; Defendants’ conduct was a substantial factor in causing Plaintiff and Class
 4   members’ harm.
 5                                                COUNT X
                                              Breach of Contract
 6
            88.      Plaintiff hereby incorporate by reference the allegations contained in all preceding
 7
     paragraphs of this complaint.
 8
            89.      Plaintiff brings this claim individually and on behalf of the members of the
 9
     proposed Class against Defendants. Plaintiff also brings this claim individually and on behalf of
10
     the members of the proposed California Subclass against Defendants.
11
            90.      Defendants entered into contracts with Plaintiff and Class members to provide
12
     access to in person events in exchange for the payment of membership fees. Defendants have
13
     breached these contracts by continuing to charge Plaintiff and Class members’ debit and credit
14
     cards while not providing access to in person events. Plaintiff and Class members have suffered an
15
     injury through the payment of membership fees while not having access to in person events.
16
                                           PRAYER FOR RELIEF
17
            WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
18
     judgment against Defendants, as follows:
19
                  a) For an order certifying the Class under Rule 23 of the Federal Rules of Civil
20
                     Procedure and naming Plaintiff as representative of the Class and Plaintiff’s
21
                     attorneys as Class Counsel to represent the Class members;
22
                  b) For an order certifying the California Subclass under Rule 23 of the Federal Rules
23
                     of Civil Procedure and naming Plaintiff as representative of the California Subclass
24
                     and Plaintiff’s attorneys as Class Counsel to represent the California Subclass
25
                     members;
26
                  c) For an order declaring that Defendants’ conduct violates the statutes and laws
27
                     referenced herein;
28
     CLASS ACTION COMPLAINT                                                                            16
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 18 of 35




 1              d) For an order finding in favor of Plaintiff, the Class, and the California Subclass, on
 2                  all counts asserted herein;

 3              e) For compensatory and punitive damages in amounts to be determined by the Court
 4                  and/or jury;
 5              f) For prejudgment interest on all amounts awarded;
 6              g) For an order of restitution and all other forms of equitable monetary relief;
 7              h) For injunctive relief as pleaded or as the Court may deem proper; and
 8              i) For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and
 9                  expenses and costs of suit.
10                                   DEMAND FOR TRIAL BY JURY
11          Plaintiff demands a trial by jury of all issues so triable.
12
     Dated: April 2, 2020                           Respectfully submitted,
13
                                                    BURSOR & FISHER, P.A.
14
                                                    By:     /s/ Yeremey Krivoshey
15                                                             Yeremey Krivoshey
16                                                  L. Timothy Fisher (State Bar No. 191626)
                                                    Yeremey Krivoshey (State Bar No. 295032)
17                                                  1990 North California Boulevard, Suite 940
                                                    Walnut Creek, CA 94596
18                                                  Telephone: (925) 300-4455
                                                    Facsimile: (925) 407-2700
19                                                  E-Mail: ltfisher@bursor.com
                                                            ykrivoshey@bursor.com
20
                                                    BURSOR & FISHER, P.A.
21                                                  Scott A. Bursor (State Bar No. 276006)
                                                    2665 S. Bayshore Dr., Suite 220
22                                                  Miami, FL 33133
                                                    Telephone: (305) 330-5512
23                                                  Facsimile: (305) 676-9006
                                                    E-Mail: scott@bursor.com
24
                                                    Attorneys for Plaintiff
25
26
27
28
     CLASS ACTION COMPLAINT                                                                           17
         Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 19 of 35




 1   CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, Ian Carisi, declare as follows:
 3
            1.      I am a plaintiff in this action. I have personal knowledge of the facts stated herein
 4
     and, if called as a witness, I could and would testify competently thereto.
 5
            2.      The complaint filed in this action is filed in the proper place because Defendant
 6

 7   Events and Adventures California is a California company and operates its events business in this

 8   District. Further, I paid and was charged membership fees by Defendant in this District.

 9
            I declare under the penalty of perjury under the laws of the State of California that the
10
     foregoing is true and correct, executed on April 2, 2020 in Hayward, CA.
11

12

13                                                                ________________________________
                                                                           Ian Carisi
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 20 of 35




                                                       EXHIBIT 1
4/2/2020                      Case 3:20-cv-02260-SK   Document
                                                  Events             1 | Meet
                                                         and Adventures  Filed   04/02/20
                                                                              Other             Page 21 of 35
                                                                                    Singles Naturally

    https://www.eventsandadventures.com/                                            Go   DEC MAR APR                👤     ⍰❎
   1,041 captures                                                                             17                          f 🐦
   9 Apr 1997 - 17 Mar 2020                                                              2019 2020 2021         ▾ About this capture



                                                                                               Tap To Call 




                                              Get Out.
                                       Have Fun. Meet Someone!

           Meet a Community of Dynamic Singles and Get
                 Together for Group Social Events
             We’re an invitation-only social club for singles like you
             that want to live life to the fullest. Why stay home or
              chance online matchups when you can join Events &
                                   Adventures?

           In a group, there’s no pressure, everyone relaxes, and you can be yourself.
           Each month is packed with over 30 great events of all kinds—from casual
                          hangouts to local adventures to world travel.


https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                                        1/7
4/2/2020                Case 3:20-cv-02260-SK   Document
                                            Events             1 | Meet
                                                   and Adventures  Filed   04/02/20
                                                                        Other             Page 22 of 35
                                                                              Singles Naturally

          We meet all prospective members in person,
    https://www.eventsandadventures.com/                              Go and  becoming a member
                                                                          DEC MAR APR
                                                                                                👤 ⍰❎

            is
   1,041 captures
                 very      simple. First, just fill out the form! Next, you’ll 17
                                                                               schedule  a time    tof 🐦
   9 Apr 1997 - 17 Mar 2020                                               2019 2020 2021     ▾ About this capture
          meet us at our local office and learn more about the club. After we meet
            with you in person, you can become a member and start enjoying events!

             Please note: you must be single and over 21 years of age to become a
           member of Events & Adventures. If you are married, you must wait until you
                         have filed for divorce to become a member.


                                             GET STARTED
                            to join over 40,000 singles meeting in 12 cities

              First Name *

              Last Name *

              Email *

              Phone *

             Home Club *
              - CHOOSE YOUR CITY -

                                                                    SUBMIT




             We meet all prospective members in person to let us get to know each other, and promote quality, safety &
             comfort for everyone.



https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                          2/7
4/2/2020                      Case 3:20-cv-02260-SK   Document
                                                  Events             1 | Meet
                                                         and Adventures  Filed   04/02/20
                                                                              Other             Page 23 of 35
                                                                                    Singles Naturally

    https://www.eventsandadventures.com/                                                 Go    DEC MAR APR          👤     ⍰❎
   1,041 captures                                                                                   17                    f 🐦
   9 Apr 1997 - 17 Mar 2020                                                                    2019 2020 2021   ▾ About this capture




                                                     Includes pictures of members at events!




            This was a great event!! Lunch, music and unlimited wine were all
           provided in the cost of the ticket. It was a small select gathering and
            we all got to stomp grapes. The winery was beautiful and everyone
                     was so helpful. Should definitely do this one again.
                                                           Dorie in San Francisco
                                                   Grape Stomp at Madrigal Vineyards


               Friday bowling at revs was my first event. I had a blast. I found
              everyone was very approachable and AMBREA was like an instant
                                          friend.
                                                            Shelley in Vancouver
                                                          Cosmic Bowling at Revs




https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                                        3/7
4/2/2020                      Case 3:20-cv-02260-SK   Document
                                                  Events             1 | Meet
                                                         and Adventures  Filed   04/02/20
                                                                              Other             Page 24 of 35
                                                                                    Singles Naturally

    https://www.eventsandadventures.com/                                            Go   DEC MAR APR                👤     ⍰❎
   1,041 captures                                                                             17                          f 🐦
   9 Apr 1997 - 17 Mar 2020                                                              2019 2020 2021         ▾ About this capture




                                           It’s Time to Save the Date
           Choose the events that you want to attend from a packed calendar of fun outings.
                               Whatever you like, we have your event.
                                                                        .




https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                                        4/7
4/2/2020                      Case 3:20-cv-02260-SK   Document
                                                  Events             1 | Meet
                                                         and Adventures  Filed   04/02/20
                                                                              Other             Page 25 of 35
                                                                                    Singles Naturally

    https://www.eventsandadventures.com/                                            Go   DEC MAR APR                👤     ⍰❎
   1,041 captures                                                                             17                          f 🐦
   9 Apr 1997 - 17 Mar 2020                                                              2019 2020 2021         ▾ About this capture




                                         Cirque du Soleil “Amaluna”
                                                 Wed, Dec 18, 2013 | Mark.Owen
              It's time for a moment of truth. While I know that there are many fans and it is
            generally loved, I'm not a lover of Cirque. The production values are great and the
            music always fun and wonderful, but it's never thrilled me. Thankfully, I was able to
                                                    see it …

                                                        READ THE REST >>




                                      4 Secrets to Meeting Someone
           Our events are designed to make it easy to meet someone. No awkward one-on-one
                                pressure, no games. Learn the 4 secrets.



                                               Metro Area Locations
https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                                        5/7
4/2/2020                      Case 3:20-cv-02260-SK   Document
                                                  Events             1 | Meet
                                                         and Adventures  Filed   04/02/20
                                                                              Other             Page 26 of 35
                                                                                    Singles Naturally

                                                                                         DEC MAR APR
                                                                                                                          ⍰❎
                                                Chicago Singles Club
    https://www.eventsandadventures.com/                                            Go                              👤
   1,041 captures                                                                             17                          f 🐦
   9 Apr 1997 - 17 Mar 2020                                                              2019 2020 2021         ▾ About this capture

                                                  Dallas Singles Club
                                                 Denver Singles Club
                                               Houston Singles Club
                                            Minneapolis Singles Club
                                                Phoenix Singles Club
                                          San Francisco Singles Club
                                               San Jose Singles Club
                                                 Seattle Singles Club
                                          South Florida Singles Club
                                             Vancouver Singles Club

                                                                        .


                                         Get Out. Have Fun. Apply Now.



                                                                                        




https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                                        6/7
4/2/2020                       Case 3:20-cv-02260-SK   Document
                                                   Events             1 | Meet
                                                          and Adventures  Filed   04/02/20
                                                                               Other             Page 27 of 35
                                                                                     Singles Naturally

    https://www.eventsandadventures.com/                                                                                            Go        DEC MAR APR         👤     ⍰❎
          HOME
   1,041 captures                 CALENDAR                          OUR STORY                           HOW TO JOIN                               17 SIGN IN
                                                                                                                                                MEMBER                  f 🐦
   9 Apr 1997 - 17 Mar 2020                                                                                                                  2019 2020 2021   ▾ About this capture


            BLOG                LOCATIONS




            ADVENTURES NORTHWEST, INC., A WASHINGTON CORPORATION, DBA EVENTS AND ADVENTURES. COPYRIGHT 2013-2017. ALL RIGHTS RESERVED Privacy Policy




https://web.archive.org/web/20200317030415/https://www.eventsandadventures.com/                                                                                                      7/7
Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 28 of 35




                                                       EXHIBIT 2
     Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 29 of 35


                                                           Tap   To 496-5368
                                                              1 (888) Call 




                       GET STARTED
              to join over 40,000 members meeting in 10 cities


First Name *

Last Name *

Email *

Phone *

Home Club *
                Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 30 of 35

     - CHOOSE YOUR CITY -

                                                                     SUBMIT




   We meet all prospective members in person to let us get to know each other, and promote quality, safety & comfort for everyone.




San Francisco Singles - What are you doing this
weekend?
Don’t spend another weekend on the couch with Netflix or commenting on
your friends’ social media posts. It’s a New year! New friends! New fun! Make
your 2020 New Year’s resolution to join Events & Adventures! We are an
invitation-only club of people like you spending time together and having
fun. Let Events & Adventures do all the work for you. Make 2020 the year
you get out, have fun, and just maybe meet that special someone!

Our address in San Francisco is 580 California St., Suite 1619, San Francisco ,
CA 94104
Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 31 of 35
Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 32 of 35
                 Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 33 of 35




                                         Other Metro Areas Locations
Chicago Singles Club, Dallas Singles Club, Denver Singles Club, Houston Singles Club, Minneapolis Singles Club, Phoenix Singles Club,
San Francisco Singles Club, San Jose Singles Club, Seattle Singles Club, South Florida Singles Club, Vancouver Singles Club




                                        Get Out. Have Fun. Apply Now.
           Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 34 of 35




                         4 Secrets to Meeting Someone
 Our events are designed to make it easy to meet someone. No awkward one-on-one pressure,
                               no games. Learn the 4 secrets.


  Hi! This was my first event and I had a great time – B ). I met a few
           people and am looking forward to my next event!!
                                    Mauree in San Francisco
                                  Dueling Piano's at the Swingin Door




  This was a great event!! Lunch, music and unlimited wine were all
 provided in the cost of the ticket. It was a small select gathering and
  we all got to stomp grapes. The winery was beautiful and everyone
           was so helpful. Should definitely do this one again.
                                     Dorie in San Francisco
                                  Grape Stomp at Madrigal Vineyards




BEST. NIGHT. EVER. !!! So much fun running around in the dark, full of
             adrenaline and crazy competition! FUN!!!
                                     Nadia in San Francisco
                                  Glow in the Dark Capture the Flag




                             It’s Time to Save the Date
Choose the events that you want to attend from a packed calendar of fun outings. Whatever you
                                   like, we have your event.


                                                                      
                   Case 3:20-cv-02260-SK Document 1 Filed 04/02/20 Page 35 of 35




                                                                          1 (888) 496-5368


                                                                        SINGLES NEAR ME


HOME               CALENDAR                     OUR STORY                       HOW TO JOIN                         MEMBER SIGN IN         BLOG


LOCATIONS




ADVENTURES NORTHWEST, INC., A WASHINGTON CORPORATION, DBA EVENTS AND ADVENTURES. COPYRIGHT 2013-2017. ALL RIGHTS RESERVED Privacy Policy
